Citation Nr: 1222026	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  08-31 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for lumbar spondylosis (back disability), to include a compensable rating earlier than November 2006.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel





INTRODUCTION

The Veteran had active military service from October 1985 to March 2000.  He also served on either active duty or active duty for training with the Army National Guard from August 1981 to November 1981 and from May 2005 to October 2006.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2007 rating decision. 

In December 1999, the Veteran filed for service connection for a lower back disability.  His claim was initially denied by a September 2000 rating decision.  The Veteran attempted to reopen his claim, but it was denied again by a March 2002 rating decision in which it was noted that the Veteran's service treatment records still had not been located.  In October 2006, the Veteran again filed for service connection for a lower back disability.  In conjunction with that claim, the Veteran's service treatment records were finally located and service connection was granted by a June 2007 rating decision with a noncompensable rating assigned as of March 25, 2000 (the day after the Veteran was discharged from active duty).  The Veteran appealed the noncompensable rating that was assigned and he was eventually awarded a 20 percent rating.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

In his written brief presentation, the Veteran's representative listed the issue of entitlement to a compensable rating for hypertension.  This issue has not been perfected for appeal to the Board, and it is unclear whether the Veteran actually wishes to file such a claim.  As such, this issue is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action, if needed, to include seeking clarification of whether the Veteran actually desires to pursue such a claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran last underwent a VA examination of his back in July 2007.  Nearly five years have elapsed since that time, and there is no description of any back treatment in the VA treatment records that have been obtained.  The Veteran's representative requested that an additional examination be provided.  

While passage of time alone is not necessarily grounds for a new examination, here, the Board concludes that the evidence should no longer be considered contemporaneous in light of the statements from the Veteran and his representative.  As such, a remand is necessary to provide the Veteran with a contemporaneous examination.  
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from February 2009 to the present.

2.  Then, schedule the Veteran for a VA examination to determine the nature and severity of his service connected lower back disability.  The Veteran's claims file should be provided to the examiner, and a complete rationale should be provided for any opinion expressed.  The examiner should: 

a)  conduct range of motion testing and determine in degrees the range of motion in the Veteran's lumbosacral spine; fully describe any pain, weakness, excess fatigability, and incoordination present during range of motion testing; and, to the fullest extent possible, express any functional loss in terms of additional degrees of limited motion of the affected joint due to pain and weakness;  

b)  determine whether there is any ankylosis in the Veteran's lumbar spine and, if so, indicate whether it is favorable or unfavorable;

c)  determine whether the Veteran has intervertebral disc syndrome in his lumbar spine; and, if so, indicate whether it has caused incapacitating episodes that have required prescribed bed rest (if yes, the examiner should indicate the number of weeks of bed rest that have been prescribed).  If intervertebral disc syndrome is diagnosed, the examiner should also indicate whether it should be classified as: i) postoperative, cured; ii) mild; iii) moderate with recurring attacks; iv) severe with recurring attacks, with intermittent relief; or v) pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief;

d)  determine whether the Veteran's back disability should be classified as a lumbosacral sprain; and, if so, whether it results in: i) characteristic pain on motion; ii) muscle spasm on extreme forward bending, with loss of lateral spine motion, unilateral, in the standing position; or iii) listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion;

e)  determine whether the Veteran experiences any neurological impairment that is associated with, or caused by, his back disability; and, if so, identify which nerve(s) is impacted and estimate whether the impairment is mild, moderate, moderately-severe, or severe. 

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



